Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 05 November 2020. Claims 1-20 are currently pending and have been examined.

Election/Restrictions
Claims 8-20 were withdrawn pursuant to a restriction requirement mailed 09 October 2020. The subject matter of the claims has been reconsidered, and the restriction requirement as set forth in the Office action mailed on 09 October 2020 is hereby withdrawn. Claims previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
detecting one or more smoking triggers of the user… , 
predicting a smoking event of the user based on receiving the detected one or more smoking triggers of the user and one or more lead indicators for a smoking event of the user; 
providing the user with one or more context specific distraction suggestions to avoid the smoking event; and 
tracking progress of the user based on the user following the one or more context specific distraction suggestions.
Therefore, the claim as a whole is directed to “assistance for quitting smoking”, which is an abstract idea because it is a method of organizing human activity. “Assistance for quitting smoking” is considered to be is a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). It is a method that can be performed by one or more people to help a person quit smoking.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:
one or more sensors associated with a computing device of the user.
This additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05). There is nothing in the claim that would amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.
Dependent claims 2-4 and 7 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 5 and 6 further recite the additional elements that recite the use of machine learning generally. These additional element amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an claims 5 and 6 are ineligible.
Claims 8-20 are parallel in nature to claims 1-7. Accordingly claims 8-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parate (U.S. 2018/0068080) in view of Bitran (U.S. 2017/0039336).
Regarding claim 1, Parate discloses a computer-implemented method for providing a cognitive quit smoking assistant, comprising: 
detecting one or more smoking triggers of the user by using one or more sensors associated with a computing device of the user (See Parate [0025] the system can identify potential triggers that increase the risk that the individual will engage in unhealthy behaviors (like smoking). The system detects these triggers from various sensors on the user’s mobile device.), 
predicting a smoking event of the user (See Parate [0025] the health monitoring system may use behavior information and contextual information to intervene at opportune times to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior. In other words, the system can use behavior information and context information to predict an increased likelihood that a user is going to smoke.) based on receiving the detected one or more smoking triggers of the user (See Parate [0025] the prediction can be based on behavior information and contextual information. Examples of “behavior information” include accelerometer data form a wrist device indicating a user is engaging in a smoking event, or location data showing a patient is approaching a particular location (these are also examples of “smoking triggers”).) and one or more lead indicators for a smoking event of the user (See Parate [0025] the prediction can be based on behavior information and contextual information. Examples of contextual information include information that a user frequently smokes a cigarette after going to a particular location (this is also an example of a “lead indicator”). Therefore, the system can use the location data of a user (behavior information) and the fact that a user frequently smokes at that location (contextual information) to predict a user is more likely to smoke.); 
providing the user with one or more context specific distraction suggestions to avoid the smoking event (See Parate [0025] the system may use these recognized patterns (behavior information and contextual information) to intervene at opportune times to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior. The notification is “context specific” because it is only sent in the context of a .
Parate does not disclose: 
tracking progress of the user based on the user following the one or more context specific distraction suggestions.
Bitran teaches:
tracking progress of the user based on the user following the one or more context specific distraction suggestions (See Bitran [0071] the system can include follow-up monitoring to determine the degree to which various suggestions are followed and the degree to which the suggestions are improving the detected health issue. This is a form of tracking progress based on the suggestions.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to determine suggestion effectiveness and user progress (see Bitran [0071]).

Regarding claim 2, Parate in view of Bitran discloses the method of claim 1 as discussed above. Parate does not discloses a method, further comprising: 
receiving feedback, from the user, to the one or more context specific distraction suggestions.
Bitran teaches:
receiving feedback, from the user, to the one or more context specific distraction suggestions (See Bitran [0024] the system can solicit user feedback regarding effectiveness or appropriateness of the message. [0094] subsequent suggestion formulation based on degree followed. The user deciding not to follow the suggestion is considered a form of feedback to the distraction suggestion.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to continually improve the system based on that user feedback (see Bitran [0024]).

Regarding claim 3, Parate in view of Bitran discloses the method of claim 1 as discussed above. Parate discloses a method, wherein:
the one or more smoking triggers of the user is selected from a group consisting of at least one of a physical input, a mental input, and a social and pattern input (See Parate .

Regarding claim 4 Parate in view of Bitran discloses the method of claim 1 as discussed above. Parate discloses a method, wherein:
the one or more lead indicators for a smoking event of the user is selected from a group consisting of at least one of a situational context of the user, smoking history data of the user either following or not following the one or more context specific distraction suggestions, and a group smoking network of the user (See Parate [0025] the contextual information (i.e. lead indicators) include information that a user may frequently smoke a cigarette after going to a particular location (i.e. situational context).).

Regarding claim 5, Parate in view of Bitran discloses the method of claim 1 as discussed above. Parate does not discloses a method, further comprising:
developing a set of rules for providing the one or more context specific distraction suggestions to the user (See Parate [0028] the system may build a model of expected features in the output of the sensors. The system can then compare behavior data to the generated model to determine whether the sensors are indicating that a user is smoking. [0029] the system can create rules for intervening to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior.), using a machine learning (ML) model (See Parate [0044] machine learning can be employed to develop , based on the detected one or more smoking triggers and one or more lead indicators for a smoking event of the user (See Parate [0044] the machine learning can employ Bayesian network based modeling to identify probabilistic relationships between various pieces of contextual information and behavior information (i.e. lead indicators and smoking triggers.).

Regarding claim 6, Parate in view of Bitran discloses the method of claim 5 as discussed above. Parate does not discloses a method, wherein:
the ML model changes dynamically based on received feedback from the user.
Bitran teaches:
the ML model changes dynamically based on received feedback from the user (See Bitran [0024] the machine learning model can use feedback from the user to continually improve weightings and logic.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to continually improve the system based on that user feedback (see Bitran [0024]).

Regarding claim 7, Parate in view of Bitran discloses the method of claim 1 as discussed above. Parate does not discloses a method, wherein:
the one or more context specific distraction suggestions are sequential and increase in intensity based on the received feedback from the user.
Bitran teaches:
the one or more context specific distraction suggestions are sequential (See Bitran [0064] the system includes a suggestion-refinement phase that considers the formulation of future suggestions. [0094] subsequent suggestion formulation based on degree followed. The use of these words, future suggestion and subsequent suggestion, means the suggestions are “sequential” to each other.) and increase in intensity based on the received feedback from the user (Bitran [0064] the system includes a suggestion-refinement phase that considers the formulation of future suggestions. The system also considers the “mode of presentation” of the suggestions. This paragraph gives the examples of suggestions as text and suggestions as audible or verbal. Under the broadest reasonable interpretation of “intensity” and change from silent reminders (i.e. text) to verbal or audible reminders is an “increase in intensity”.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date 

Regarding claim 8, Parate discloses a computer program product, comprising: 
a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer (See Parate Fig.1 and [0032] the system includes processors and storage. [0036] The processor may be configured to manipulate data in accordance with a set of instructions. See also [0059]) to perform a method, the method comprising: 
detecting one or more smoking triggers of the user by using one or more sensors associated with a computing device of the user (See Parate [0025] the system can identify potential triggers that increase the risk that the individual will engage in unhealthy behaviors (like smoking). The system detects these triggers from various sensors on the user’s mobile device.), predicting a smoking event of the user (See Parate [0025] the health monitoring system may use behavior information and contextual information to intervene at opportune times to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior. In other words, the system can use behavior information and context information to predict an increased likelihood that a user is going to smoke.) based on receiving the detected one or more smoking triggers of the user (See Parate [0025] the prediction can be based on behavior information and contextual information. Examples of “behavior information” include  and one or more lead indicators for a smoking event of the user (See Parate [0025] the prediction can be based on behavior information and contextual information. Examples of contextual information include information that a user frequently smokes a cigarette after going to a particular location (this is also an example of a “lead indicator”). Therefore, the system can use the location data of a user (behavior information) and the fact that a user frequently smokes at that location (contextual information) to predict a user is more likely to smoke.); 
providing the user with one or more context specific distraction suggestions to avoid the smoking event (See Parate [0025] the system may use these recognized patterns (behavior information and contextual information) to intervene at opportune times to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior. The notification is “context specific” because it is only sent in the context of a predicted smoking event. [0026] “the timing and/or type of intervention employed to encourage the user to engage in healthy behavior may be specifically tailored to each individual to increase effectiveness based on the collected information.” [0040] this paragraph gives some examples of different interventions to be sent to the user in different contexts.).
 Parate does not disclose: 
tracking progress of the user based on the user following the one or more context specific distraction suggestions.
Bitran teaches:
tracking progress of the user based on the user following the one or more context specific distraction suggestions (Bitran [0071] the system can include follow-up monitoring to determine the degree to which various suggestions are followed and the degree to which the suggestions are improving the detected health issue. This is a form of tracking progress based on the suggestions.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to continually improve the system based on that user feedback (see Bitran [0024]).

Regarding claim 9, Parate in view of Bitran discloses the computer program product of claim 8 as discussed above. Parate does not disclose a computer program product, further comprising:
receiving feedback, from the user, to the one or more context specific distraction suggestions.
Bitran teaches:
receiving feedback, from the user, to the one or more context specific distraction suggestions (See Bitran [0024] the system can solicit user feedback regarding effectiveness or appropriateness of the message. [0094] subsequent suggestion formulation based on degree followed. The user deciding not to follow the suggestion is considered a form of feedback to the distraction suggestion.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to continually improve the system based on that user feedback (see Bitran [0024]).

Regarding claim 10, Parate in view of Bitran discloses the computer program product of claim 8 as discussed above. Parate discloses a computer program product, wherein:
the one or more smoking triggers of the user is selected from a group consisting of at least one of a physical input, a mental input, and a social and pattern input (See Parate [0025] behavior information (i.e. smoking triggers) include at least accelerometer data from a wrist mounted device (i.e. physical input) and location information (i.e. social and pattern input).).

Regarding claim 11, Parate in view of Bitran discloses the computer program product of claim 8 as discussed above. Parate discloses a computer program product, wherein:
the one or more lead indicators for a smoking event of the user is selected from a group consisting of at least one of a situational context of the user, smoking history data of the user either following or not following the one or more context specific distraction suggestions, and a group smoking network of the user (See Parate [0025] the contextual information (i.e. lead indicators) include information that a user may frequently smoke a cigarette after going to a particular location (i.e. situational context).).

Regarding claim 12, Parate in view of Bitran discloses the computer program product of claim 8 as discussed above. Parate discloses a computer program product, further comprising:
developing a set of rules for providing the one or more context specific distraction suggestions to the user (See Parate [0028] the system may build a model of expected features in the output of the sensors. The system can then compare behavior data to the generated model to determine whether the sensors are indicating that a user is smoking. [0029] the system can create rules for intervening to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior.), using a machine learning (ML) model (See Parate [0044] machine learning can be employed to develop the rules, like identifying scenarios when the user is highly likely to engage in a harmful behavior such as smoking.), based on the detected one or more smoking triggers and one or more lead indicators for a smoking event of the user (See Parate [0044] the machine learning can employ Bayesian network based modeling to identify probabilistic .

Regarding claim 13, Parate in view of Bitran discloses the computer program product of claim 12 as discussed above. Parate does not discloses a computer program product, wherein:
the ML model changes dynamically based on received feedback from the user.
Bitran teaches:
the ML model changes dynamically based on received feedback from the user (See Bitran [0024] the machine learning model can use feedback from the user to continually improve weightings and logic.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to continually improve the system based on that user feedback (see Bitran [0024]).

Regarding claim 14, Parate in view of Bitran discloses the computer program product of claim 8 as discussed above. Parate does not disclose a computer program product, wherein:
the one or more context specific distraction suggestions are sequential and increase in intensity based on the received feedback from the user.

the one or more context specific distraction suggestions are sequential (See Bitran [0064] the system includes a suggestion-refinement phase that considers the formulation of future suggestions. [0094] subsequent suggestion formulation based on degree followed. The use of these words, future suggestion and subsequent suggestion, means the suggestions are “sequential” to each other.) and increase in intensity based on the received feedback from the user (Bitran [0064] the system includes a suggestion-refinement phase that considers the formulation of future suggestions. The system also considers the “mode of presentation” of the suggestions. This paragraph gives the examples of suggestions as text and suggestions as audible or verbal. Under the broadest reasonable interpretation of “intensity” and change from silent reminders (i.e. text) to verbal or audible reminders is an “increase in intensity”.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to alter the suggestions to align with the most positive user response (see Bitran [0064]).



Regarding claim 15, Parate discloses a computer system, comprising: 
one or more computer devices each having one or more processors and one or more tangible storage devices (See Parate Fig.1 and [0032] the system includes processors and storage.); and 
a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors (See Parate [0036] the processor may be configured to manipulate data in accordance with a set of instructions. See also [0059]), the program instructions comprising instructions for:
detecting one or more smoking triggers of the user by using one or more sensors associated with a computing device of the user (See Parate [0025] the system can identify potential triggers that increase the risk that the individual will engage in unhealthy behaviors (like smoking). The system detects these triggers from various sensors on the user’s mobile device.), 
predicting a smoking event of the user (See Parate [0025] the health monitoring system may use behavior information and contextual information to intervene at opportune times to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior. In other words, the system can use behavior information and context information to predict an increased likelihood that a user is going to smoke.) based on receiving the detected one or more smoking triggers of the user (See Parate [0025] the prediction can be based on behavior information and contextual information. Examples of “behavior information”  and one or more lead indicators for a smoking event of the user (See Parate [0025] the prediction can be based on behavior information and contextual information. Examples of contextual information include information that a user frequently smokes a cigarette after going to a particular location (this is also an example of a “lead indicator”). Therefore, the system can use the location data of a user (behavior information) and the fact that a user frequently smokes at that location (contextual information) to predict a user is more likely to smoke.); 
providing the user with one or more context specific distraction suggestions to avoid the smoking event (See Parate [0025] the system may use these recognized patterns (behavior information and contextual information) to intervene at opportune times to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior. The notification is “context specific” because it is only sent in the context of a predicted smoking event. [0026] “the timing and/or type of intervention employed to encourage the user to engage in healthy behavior may be specifically tailored to each individual to increase effectiveness based on the collected information.” [0040] this paragraph gives some examples of different interventions to be sent to the user in different contexts.).
Parate does not disclose: 
tracking progress of the user based on the user following the one or more context specific distraction suggestions.
Bitran teaches:
tracking progress of the user based on the user following the one or more context specific distraction suggestions (See Bitran [0071] the system can include follow-up monitoring to determine the degree to which various suggestions are followed and the degree to which the suggestions are improving the detected health issue. This is a form of tracking progress based on the suggestions.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to determine suggestion effectiveness and user progress (see Bitran [0071]).

Regarding claim 16, Parate in view of Bitran discloses the system of claim 15 as discussed above. Parate does not disclose a system, further comprising:
receiving feedback, from the user, to the one or more context specific distraction suggestions.
Bitran teaches:
receiving feedback, from the user, to the one or more context specific distraction suggestions (See Bitran [0024] the system can solicit user feedback regarding effectiveness or appropriateness of the message. [0094] subsequent suggestion formulation based on degree followed. The user deciding not to follow the suggestion is considered a form of feedback to the distraction suggestion.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to continually improve the system based on that user feedback (see Bitran [0024]).

Regarding claim 17, Parate in view of Bitran discloses the system of claim 15 as discussed above. Parate discloses a system, wherein:
the one or more smoking triggers of the user is selected from a group consisting of at least one of a physical input, a mental input, and a social and pattern input (See Parate [0025] behavior information (i.e. smoking triggers) include at least accelerometer data from a wrist mounted device (i.e. physical input) and location information (i.e. social and pattern input).).

Regarding claim 18, Parate in view of Bitran discloses the system of claim 15 as discussed above. Parate discloses a system, wherein:
the one or more lead indicators for a smoking event of the user is selected from a group consisting of at least one of a situational context of the user, smoking history data of the user either following or not following the one or more context specific distraction suggestions, and a group smoking network of the user (See Parate [0025] the contextual information (i.e. lead indicators) include information that a user may frequently smoke a cigarette after going to a particular location (i.e. situational context).).

Regarding claim 19, Parate in view of Bitran discloses the system of claim 15 as discussed above. Parate does not disclose a system, further comprising:
developing a set of rules for providing the one or more context specific distraction suggestions to the user (See Parate [0028] the system may build a model of expected features in the output of the sensors. The system can then compare behavior data to the generated model to determine whether the sensors are indicating that a user is smoking. [0029] the system can create rules for intervening to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior.), using a machine learning (ML) model (See Parate [0044] machine learning can be employed to develop the rules, like identifying scenarios when the user is highly likely to engage in a harmful behavior such as smoking.), based on the detected one or more smoking triggers and one or more lead indicators for a smoking event of the user (See Parate [0044] the machine learning can employ Bayesian network based modeling to identify probabilistic .

Regarding claim 20, Parate in view of Bitran discloses the system of claim 19 as discussed above. Parate does not disclose a system, wherein:
the ML model changes dynamically based on received feedback from the user.
Bitran teaches:
the ML model changes dynamically based on received feedback from the user (See Bitran [0024] the machine learning model can use feedback from the user to continually improve weightings and logic.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to continually improve the system based on that user feedback (see Bitran [0024]).
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN DURANT/Primary Examiner, Art Unit 3626